PER CURIAM.
In these consolidated appeals, appellants, who are state inmates serving life sentences for second-degree murder, appeal from the dismissal of their suit for declaratory relief. Appellants asked the district court to find their statutes of conviction to be unconstitutional. Although this is a habeas claim, appellants have not stated that they have exhausted their state remedies. Accordingly, we affirm the dismissal of their suit, essentially for the reasons given by the district judge in her Memorandum of Decision dated January 8, 2001 and by the appellee in his appellate brief.

Affirmed. See Loe. R. 27(c).